Continuation Sheet

Continuation of 3. Note:

Newly Amended claim 1raise(s) new issues requiring a novel search and further consideration because it now recites: “An electrophoretic medium comprising a suspending fluid, a plurality of a first type of positively charged electrophoretic particles, and a plurality of a second type of negatively charged electrophoretic particles, each electrophoretic particle of the plurality of the second type of electrophoretic particles” and “wherein the zeta potential of the second type of electrophoretic particle is more negative than the zeta potential of the pigment particle”

Continuation of 12. because:
It remains the Examiner’s position that claims 1-15 are unpatentable for reasons previously of record in the final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/08/2022